UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 GLOBAL GAMING PHILIPPINES, LLC,                               :
                                              Plaintiff,       :
                                                               :        21 Civ. 2655 (LGS)
                            -against-                          :
                                                               :              ORDER
                                                               :
 RAZON JR., et al.,                                            :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 6, 2021, the parties filed a joint letter and proposed Civil Case

Management Plan and Scheduling Order in which (1) Defendants request to stay discovery

pending resolution of Defendants’ anticipated motion to dismiss and (2) Plaintiff requests relief

from Individual Rule II.A.1(a), (b) and (d). Dkt. No. 46.

        WHEREAS, an initial pre-trial and pre-motion conference was held on May 13, 2021.

For the reasons stated during the conference, it is hereby

        ORDERED that the parties shall brief any motion to dismiss the amended complaint

(due June 15, 2021), according to the following schedule:

              •   by July 15, 2021, Defendants shall file their opening brief, not to exceed thirty

                  (30) pages;

              •   by August 13, 2021, Plaintiff shall file its opposition brief, not to exceed thirty

                  (30) pages; and

              •   by September 3, 2021, Defendants shall file their reply brief, not to exceed

                  thirteen (13) pages.

The parties shall otherwise comply with the Court’s Individual Rules, and if in effect, the

Emergency Individual Rules and Practices in light of COVID-19. It is further
        ORDERED that Defendants’ request to stay proceedings pending resolution of the

motion to dismiss is DENIED. A Civil Case Management Plan and Scheduling Order will issue

separately. It is further

        ORDERED that, by May 27, 2021, the parties shall negotiate and file a proposed

electronically-stored information (“ESI”) protocol, to be ordered by the court. The protocol

supersedes any restrictions in Individual Rule II.A., governing electronic discovery. It is further

        ORDERED that, by May 27, 2021, the parties shall file any proposed order pursuant to

Individual Rule I.C.2 and in accordance with Federal Rule of Evidence 502(d), regarding non-

waiver of attorney-client privilege and work product protection.



Dated: May 13, 2021
       New York, New York




                                                  2
